Citation Nr: 0518731	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-08 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special apportionment for the veteran's son.   


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, denying an apportionment claimed by the appellant, 
the veteran's son.


FINDINGS OF FACT

1.  The veteran receives VA benefits and in June 2002, he was 
in arrears to the VA for $27, 312.60.

2.  No reasonable apportionment of the veteran's VA benefits 
can be made to the appellant without causing undue financial 
hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's benefits 
have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.458 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he is entitled to apportionment of 
the veteran's benefits.  He argues that the veteran does not 
have an undue financial hardship.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was in Title 38, United 
States Code, Chapter 53, to which the VCAA does not apply.  
The apportionment statute is also in Chapter 53.

The appellant's mother requested a videoconference in a 
statement received in May 2003.  In December 2003, the RO 
notified her that she was unable to request a hearing as the 
appellant had reached majority age.  She was advised to have 
the appellant schedule a videoconference.  However, a 
response has not been received and the putative request for a 
videoconference is deemed withdrawn.  

Factual background

An April 1996 letter from the RO indicates the appellant 
would receive an apportionment of the veteran's benefits 
effective in November 1995 until March 2002.   

A June 2000 Committee on Waivers and Compromises denied the 
veteran's request for waiver of overpayment of $33,101.00.  

In June 2002, the appellant requested continuance of the 
apportionment of the veteran's benefits because he was still 
attending high school.  

In a statement received in June 2002, the veteran reported a 
total monthly income of $250.00 from the Social Security 
Administration with a total monthly net income of $190.00.  
He reported that he was stressed out because he was unable to 
pay his bills.  His gas and water utilities were cut off.   

In a Financial Status Report received in June 2002, the 
veteran reported a total monthly net income of $190.00.   

In a statement received by the RO in July 2002, the appellant 
stated that he received a monthly income of $160.00 from the 
Office of Child Support Enforcement.  His monthly needs were 
listed as clothes, shoes, school supplies, senior expenses, 
and school needs.  

In November 2002, the veteran was notified by the VA that he 
was entitled to a monthly amount of $700.00 effective from 
December1, 2001;  $800.00, effective from March 3, 2002; and 
$553.00, effective from June 1, 2003.  The veteran was also 
notified that the VA extended dependency for the appellant 
until June 1, 2003.  The pension benefits were based on a 
yearly income of $2,934.00, from the SSA.

The appellant's mother, in a statement received in December 
2002, reported that the veteran had a job remodeling a home 
and that he owns a construction business with a relative.

Criteria and analysis

Veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The veteran was then receiving SSA disability benefits at the 
rate of $250.00 per month.  Significantly, he has VA debt of 
$27,312.60 and there is no objective evidence that he is 
receiving any other income.  Based on the particular 
financial circumstances shown above, although the appellant 
in terms of being unable to meet his monthly needs reports 
hardship, an apportionment of the veteran's current monthly 
VA award would result in a financial hardship to him. See 38 
C.F.R. § 3.458(a) and § 3.451.  Therefore, the Board finds 
that an apportionment, and a special apportionment, is not 
warranted and that the claim must be denied.  In reaching 
this decision, the Board notes that the veteran was providing 
some portion of the appellant's needs through child support 
payments.  Although the appellant's mother has reported that 
the veteran is receiving additional income the record has not 
shown this objectively.  This fact therefore does not alter 
the overall financial picture so as to warrant a change in 
the Board's decision.  

Having considered the facts of this case and the applicable 
laws and regulations, the Board finds that an apportionment 
of the veteran's VA benefits is not warranted.  Although the 
Board finds that the appellant is experiencing some degree of 
need, it is clear that apportionment of any of the veteran's 
VA benefits would also create undue hardship for him.  The 
Board thus concludes that entitlement to apportionment is not 
warranted.


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


